DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s election without traverse of the species recited in claim 24 (regarding the region/sub-region containing the “amino acid residue” that changes the antigen-binding activity of the antigen-binding molecule depending on ion concentration conditions) and the “amino acid residue” species of “histidine” as recited in claim 43 in the reply filed on 11/17/2020 is acknowledged.
3.	Claims 23-43 are pending in the application. Claims 23-28, 40, 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 29-39 and 41 are currently under examination.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 23-28, 40, 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., product(s) of nature) without significantly more.
Claims 23-28, 40, 42-43 are drawn to a library consisting essentially of a plurality of antigen-binding molecules differing in sequence from each other, wherein an antigen-binding domain in each of the antigen-binding molecules comprises at least one amino  naturally occurring antibodies or proteins that comprise at least one amino acid residue (e.g., histidine, serine, threonine, asparagine, glutamine, aspartic acid, and/or glutamic acid) that changes properties over different pH conditions. As determined by the Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc (June 13, 2013), such naturally occurring product(s) or fragment(s) thereof, whether isolated or not, is a product of nature and is not patent eligible.
The judicial exception (i.e., product(s) of nature) is not integrated into a practical application because the claimed library reads on and requires only naturally occurring antibodies or proteins that comprise at least one amino acid residue (e.g., histidine, serine, threonine, asparagine, glutamine, aspartic acid, and/or glutamic acid) that changes properties over different pH conditions.. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional structural element required by the claims.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
s 23-28, 40, 42-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Igawa et al. (WO 2009/125825 A1. Also see “US 2011/0111406 A1” which serves as the English translation for “WO 2009/125825 A1”).
Regarding claims 23 and 43
Igawa et al. disclose a library consisting essentially of a plurality of antigen-binding molecules differing in sequence from each other, wherein an antigen-binding domain in each of the antigen-binding molecules comprises at least one amino acid residue (e.g., histidine) that changes the antigen-binding activity of the antigen-binding molecule depending on ion concentration conditions, and wherein the ion concentration conditions are pH conditions (see the whole document, particularly paragraphs [0140]-[0142], [0183], [0184], [0191], [0192] and [0205]; Example 3. Also see the English translation (US 2011/0111406 A1), particularly paragraphs [0188]-[0190], [0236], [0237], [0244], [0245] and [0258]; Example 3).
Regarding claims 24-27
The library according to Igawa et al., wherein the amino acid residue is contained in a heavy chain heavy chain variable region of the antigen-binding molecule (see Example 3); wherein the amino acid residue is located at any one or more of positions 27, 31, 32, 33, 35, 50, 52, 53, 55, 57, 58, 59, 61, 62, 95, 96, 97, 98, 99, 100a, 100b, 100d, 100f, 100h, 102, and 107 defined by the Kabat numbering in the heavy chain variable region (e.g., H31, H50, H58, H62, H100b, and H102) (see Table 4 and the corresponding description paragraph in Example 3); wherein an amino acid sequence except for the amino acid residue at any one or more of positions 27, 31, 32, 33, 35, 50, 52, 53, 55, 57, 58, 59, 61, 62, 95, 96, 97, 98, 99, 100a, 100b, 100d, 100f, 100h, 102, 
Regarding claim 28
The library according to Igawa et al., wherein a light chain variable region of the antigen-binding molecule comprises a germline sequence (see the whole document).
Regarding claims 40 and 42
The library according to Igawa et al., wherein the amino acid residue (e.g., histidine) is an amino acid having a side chain pKa of 4.0 to 8.0 or 5.5 to 7.0 (e.g., 6.0 to 6.5) (see paragraph [0339] of the English translation (US 2011/0111406 A1)).
Conclusion
8.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639